Citation Nr: 0719310	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-16 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
in the amount of $7,724.80 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Attorney


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
November 1975 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that the veteran had received an overpayment of 
education benefits in the amount of $7,724.80.  The veteran 
subsequently perfected an appeal as to the validity of that 
debt. 

In his VA Form 9, Appeal to Board of Veterans Appeals, the 
veteran requested a personal hearing before a Veterans Law 
Judge in Washington, DC.  The hearing was held in January 
2007, but the veteran's representative appeared for that 
hearing without the veteran.  The representative made a 
motion asking that he be permitted to testify before the 
Board, without the veteran, and to submit argument in support 
of the claim. 

Pursuant to 38 C.F.R. § 20.700(b), the purpose of a Board 
hearing is to receive relevant testimony and argument from a 
claimant and any witnesses, but a hearing will not normally 
be scheduled solely for the purpose of receiving argument by 
a representative.  However, under the unusual circumstances 
of this case, which involves the appeal of a veteran is 
residing in the Philippines, who is appealing an issue that 
falls under the jurisdiction of the Muskogee RO, and who is 
represented by an attorney residing in California, the Board 
granted the motion and allowed the representative to offer 
testimony on the veteran's behalf.  A transcript of this 
hearing was subsequently prepared and associated with the 
claims file.




FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University to achieve a Diploma 
in Agricultural Technology.

2.  For the period of November 4, 2002, through June 6, 2003, 
the veteran received educational assistance benefits 
administered in the amount of $7,724.80 based on his 
enrollment at RMTU.

3.  A fraud investigation conducted by the Manila RO 
determined that a fraud scheme was perpetuated by the 60 
veterans enrolled at RMTU, including the veteran that is the 
subject of this decision.

4.  The investigation concluded that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but they did not regularly attend 
classes. 

5.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by all 60 veterans enrolled at RMTU, and that 
the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not 
really attending classes.

6.  The veteran was paid for courses that he did not attend.

7.  The charged indebtedness in the amount of $7,724.80, was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $7,724.80, is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2005), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  

However, these changes are not applicable to claims such as 
the one decided here.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).

Nevertheless, the Board points out that the RO has explained 
to the veteran the bases for the finding that the debt was 
valid.  The RO also afforded him the opportunity to present 
information and evidence in support of the claims.  The Board 
finds that these actions satisfy any duties to notify and 
assist owed the veteran in the development of these claims.

As will be discussed in greater detail below, the RO's 
finding that the veteran owed a debt of $7,724.80 is the 
result of investigations conducted by the RO in Manila, 
Philippines, and subsequently the VA Office of Inspector 
General (OIG) in San Francisco, California, of the enrollment 
of 60 veterans at Ramon Magsaysay University in the 
Philippines.  As a result of these investigations, both the 
Manila RO and the OIG in San Francisco determined that these 
60 veterans were not regularly attending classes, but were, 
instead, receiving course credit in return for buying 
supplies and other "gifts" for the school and for 
individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$7,724.80 that is the subject of this decision.

The record reflects that the veteran's attorney, Donald Hill, 
is also representing at least 29 other veterans who were 
found to have overpayments as a result of this investigation, 
and Mr. Hill has asked on several occasions to have all 30 
claims consolidated in a manner similar to class action 
lawsuits.  However, the Board has no authority to consolidate 
appeals in this manner, and, in fact, each individual case 
must be considered by Veterans Law Judges in the order in 
which the case was placed on the docket.  38 U.S.C.A. § 7107 
(West 2002).  Mr. Hill has been advised of this fact in 
several letters from the Senior Deputy Vice Chairman of the 
Board, and the Board reiterates this statutory requirement 
herein.  Accordingly, this decision addresses only the appeal 
of the veteran listed on the title page, and the appeals of 
the remaining 29 veterans represented by Mr. Hill will be the 
subject of separate decisions.

Mr. Hill is also advised that, pursuant to 38 C.F.R. § 
20.1303 (2006), decisions of the Board are considered 
nonprecedential in nature.  Each case is decided on the basis 
of the individual facts particular to each case in light of 
the applicable law and regulations.  Thus, the outcome of 
this individual appeal has no precedential value as to the 
appeals of the other 29 veterans he represents.

The Board also notes that, on numerous occasions, Mr. Hill 
has made single submissions of evidence and argument on 
behalf of all 30 veterans that he represents.  These 
submissions included protected information specific to 
individual veterans, such as VA claims numbers and social 
security numbers.  Mr. Hill was asked by the Senior Deputy 
Vice Chairman of the Board in several letters to stop making 
such submissions, as they placed the Board at risk of 
violating the Privacy Act, 5 U.S.C.A. § 552a, and VA 
regulations prohibiting disclosure of personal information to 
persons other than a claimant and his/her representative.

Mr. Hill has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 veterans he represents 
in which they expressly indicated that they do not object to 
having their personal information included in the claims 
files of the others.  On behalf of his clients, Mr. Hill has 
also expressly authorized VA to associate his submissions 
with the claims files of each of the veterans he represents, 
even if those submissions include the VA claims numbers and 
social security numbers of the other veterans.

The Board takes very seriously the requirements of the 
Privacy Act, 5 U.S.C.A. § 552a, and the responsibility of VA 
to protect the personal information of all veterans and their 
dependents.  However, in light of Mr. Hill's letters 
specifically authorizing the sharing of the personal 
information of the 30 veterans he represents, and the 
specific signed waivers completed those veterans, the Board 
finds that the concerns of the Privacy Act, 5 U.S.C.A. 
§ 552a, and similar VA regulations have been appropriately 
addressed in this instance, and that no violation of the law 
or the veterans' privacy rights will occur by accepting Mr. 
Hill's submissions.  

In this regard, the undersigned accepted a submission from 
Mr. Hill during the January 2007 hearing, which reportedly 
included copies of every previous submission that he had made 
in support of these claims.  Mr. Hill had expressed concern 
that the Muskogee RO did not associate all of the relevant 
documents pertaining to the investigation that was conducted 
by the Manila RO with the claims file, including the 
depositions taken of students and staff members at RMTU.  
However, the record reflects that Mr. Hill obtained 
additional records of the investigation directly from the RO, 
including redacted copies of the depositions, and they were 
contained in the submission that was accepted during the 
January 2007 hearing.  This submission apparently constituted 
the "record on appeal" as viewed by Mr. Hill, and it was 
accompanied by a waiver of initial consideration of new 
evidence by the RO.  This submission has been associated with 
the claims file.

Although Mr. Hill has obtained all investigation records from 
the RO, he has continued to express frustration in that the 
names of individuals interviewed at RMTU remain redacted in 
the documents he received.  However, as explained in an April 
2005 letter from the Muskogee RO, the names of veterans were 
withheld under exemptions set forth under 5 U.S.C.A. 
§ 552(b)(3) (West 2002) and 38 U.S.C.A. § 5701(a), (f) 
(2006), which bars disclosure of their names and addresses.  
The RO also indicated that the names and job titles of 
witnesses involved in the investigation were withheld under 
exemptions set forth in 5 U.S.C.A. § 552(b)(7), and that VA 
does not generally disclose the names of witnesses involved 
in an investigation.   The RO advised Mr. Hill that, if he 
disagreed with its decision to provide only redacted copies 
of these documents, he was free to appeal the matter to the 
VA Office of the General Counsel.  He was provided 
appropriate contact information for that office.

The Board believes that, for the purposes of this appeal, the 
veteran is not prejudiced by VA's decision to provide only 
redacted copies, as he and Mr. Hill are well aware that the 
individuals interviewed during the course of the 
investigation included staff members, faculty, and students 
of RMTU.  There was nothing to prevent Mr. Hill from 
obtaining lay statements from individuals at RMTU on his own 
initiative, and to submit those statements in support of the 
veteran's claim.  There was also nothing preventing Mr. Hill 
from obtaining and submitted statements from the individual 
veterans he represents, and he has submitted several such 
statements.  As to those veterans involved in the 
investigation who are not represented by Mr. Hill, VA is 
precluded under the Privacy Act from revealing their 
identities or other personal information.

Mr. Hill has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them, and 
he has also objected to VA's reliance on the interviews 
conducted at RMTU, asserting that they amount to "hearsay 
evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has 
a responsibility to weigh the credibility and probative value 
of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the veteran that is 
the subject of this decision.  However, the Board will not 
reject such testimony solely on the basis that it is hearsay 
evidence.

The Board recognizes that, under 38 U.S.C.A. § 5711(a) (West 
2002), VA has the authority to "(1) issue subpoenas for and 
compel the attendance of witnesses within a radius of 100 
miles from the place of hearing . . .[and] (4) aid claimants 
in the preparation and presentation of claims."  However, in 
38 C.F.R. § 20.711 (2006), the Secretary has defined the 
scope of this subpoena power to include compelling the 
attendance of witnesses within a radius of 100 miles from the 
place of hearing, and to aid in the production of "tangible 
evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
See 38 C.F.R. § 20.711(a).  In this instance, Mr. Hill has 
clearly requested subpoenas far outside the scope of the 
situations contemplated by the applicable regulation, and his 
request is denied.

As noted above, the Muskogee RO has explained to the veteran 
the bases for the finding that the debt was valid.  The RO 
afforded him the opportunity to present information and 
evidence in support of the claims, and the Board afforded the 
veteran's attorney the opportunity to testify at a hearing on 
the veteran's behalf.  The Board finds that these actions 
satisfy any duties to notify and assist owed the veteran in 
the development of these claims.  

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
478- 79 (1994).  Counts and Gobber make it clear that VA's 
duty to assist does not include obtaining evidence which does 
not currently exist.  The veteran and his attorney have been 
accorded ample opportunity to substantiate his claim by 
providing evidence to challenge the validity of the debt.  As 
such, the Board finds that this appeal is ready for appellate 
review.

II.  Factual Background

The record reflects that the veteran received basic 
educational assistance benefits under the provisions of 
Chapter 30 for the semesters that he reported being enrolled 
at RMTU between the period of November 4, 2002, through June 
6, 2003, and the RO calculated the total amount of assistance 
benefits administered during this period as $7,724.80.

On October 23, 2002, the RO in Manila conducted a routine on-
site Education Compliance Survey at RMTU.   The audit 
examined school records associated with 10% of the veteran 
student population.  Of the 6 records examined there were 
discrepancies found in all records.  The primary contact at 
RMTU for this survey was the Registrar Clerk.  She made 
available the records of the randomly selected students, 
which consisted of individual envelopes for each student 
containing personal interview forms, immigration papers, 
Certificates of Honorable Discharge, and records from 
previous or secondary schools.  No other documents such as 
school curriculum, enrollment forms, or adding/dropping of 
subject forms were found inside.  

In the Education Compliance Survey Report, it was determined 
that RMTU had failed to maintain accurate or complete records 
of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others had addresses at 
locations of such distance that it raised questions as to 
regular attendance at any of the campuses of RMTU.  Although 
no overpayments were found based on the available school 
records presented, it was noted that it may be necessary to 
conduct a more extensive compliance survey at a later date, 
including class checks to monitor actual class attendance of 
the students.

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all veteran-beneficiary students were reviewed.  The survey 
began at the San Marcelino Campus by interviewing the 
Chancellor of RMTU, who reported that the veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often meet, and that they had donated several 
garbage bins located throughout the campus.

On the first day of the survey, two veteran students came to 
the Registrar's Office after apparently being informed of the 
survey by the Chancellor.  One of the students indicated that 
he was president of their student organization, and that they 
had a number of questions about the survey.  Due to time 
constraints, they were asked to write their questions down so 
that they could be answered later.  During the conversation, 
both students reported that their organization had donated 
the new steel filing cabinet in the Registrar's office to 
help the clerk in safekeeping records.

The compliance survey continued at the Registrar's office of 
the Porac Botolan Campus of RMTU, where additional student 
records were reviewed.  At that office, another veteran 
student was present, apparently also informed of the survey.  
He introduced himself, and indicated that he had only started 
using his education benefits that semester.  In reviewing the 
records, significant discrepancies were found, such as the 
following: the absence of final grades for certain courses or 
for entire semesters; different signatures or penmanship 
appearing on certificates of registration (the staff of the 
university reported that sometimes students' wives or 
classmates filled out the forms on their behalf); and 
indications that some students received credits consistent 
with only part-time enrollment even though they were 
receiving VA benefits for full-time enrollment.  
Discrepancies were reportedly found in all 60 veteran 
students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's) .  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, veteran students, and 
non-veteran students.

Depositions from various professors and administration 
officials confirmed that the veteran students donated 
supplies to the school and to their instructors, and also 
paid for various class projects.  The Chancellor of the San 
Marcelino Campus indicated that the veteran students had 
donated money to their school, and that 50 percent of this 
had been distributed to teachers as "incentive" awards.  
Various instructors and non-veteran students also indicated 
that the veteran students were not required to actually 
attend classes, and some non-veteran students complained of 
this fact, indicating that they would be penalized for not 
attending, while the veteran students were still given 
passing grades in return for their donations.

Some students and faculty indicated that the veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the veterans never attended 
classes.  For example, one non-veteran student reported that 
he had never seen any of the veteran students actually 
attending class over a two-year period, and another non-
veteran student admitted to having been "coached" to tell 
the VA investigators that the veteran students had attended 
classes when, in fact, they had not.  One non-veteran student 
indicated that he had seen veteran students attending classes 
for only one month in the 2002-2003 semester, and at no time 
since.

In these depositions, some instructors revealed that they did 
not personally verify the presence of the veteran's students 
in their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the veteran 
students.  Some of the instructors indicated that they either 
did not know whether the veteran students actually attended, 
and some admitted that they were aware of the fact that the 
veteran students did not attend many classes.  Instructors 
also gave various reasons for the different treatment 
accorded veteran students over non-veteran students, such as 
language barriers, "humanitarian reasons," or the veteran 
students already having advanced knowledge.  Some faculty 
members acknowledged that veteran students were only expected 
to act as financiers by providing monetary assistance to 
complete projects while the non-veteran students were 
expected to do the labor.  Several faculty members and non-
veteran students reported that the non-veteran students were 
stringently held to the requirement of reporting to class 
five days a week, but that veteran students were not.  Some 
faculty members also admitted that he had been given cash 
incentives by the administration, which they were told came 
from donations by the veteran students.

At the San Marcelino Campus, a meeting was held with the 
veteran students in which they were invited to make 
statements under oath.  Several students became hostile, one 
accused VA of a "witch hunt," and another explained that 
they would only submit a joint written statement, and not 
offer testimony under oath.  The veteran that is the subject 
of this decision was described in the report as becoming very 
agitated and demanding legal representation throughout the 
meeting.  He was also noted to have apologized later to the 
investigators.  In the written statement, which was signed by 
17 veteran students, they explained that the minimum 
attendance requirement was one hour of classroom instruction 
a week and/or three hours of laboratory time.  They also 
admitted that class leaders take the attendance by signature 
of each veteran at the Veterans Park and delivered the 
attendance sheet to professors, at which time they were given 
the class assignments. 

A Summary of Investigative Findings revealed the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the veterans students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students' attendance, and, in fact, did not 
really know whether their veteran students were even present 
on campus.  All they knew and saw as to the veteran students' 
attendance was when they observed veteran students gathering 
at Vet-Park.  The veteran students gave material and 
financial "help" to the school, and, in return, were 
accorded favorable treatment in violation of the Approval 
Agreement that the school had made with VA.  The scheme was 
found to have been happening for decades with one teacher 
disclosing that veteran students had been enjoying the 
arrangement since that teacher had started in 1989.  Most 
teachers, staff, and non-veteran students admitted that the 
veteran students had not been attending classes, which was 
contrary to the insistent claims of the veteran students that 
they had.  As alluded to above, the veteran that is the 
subject of this decision was specifically identified as one 
of the veteran students that had not been attending classes.

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 veterans who were the subject of the investigation.  
In August 2003, the veteran that is the subject of this 
decision, received a letter from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from November 4, 2002, through 
June 6, 2003, but that their findings indicated that he did 
not attend classes during that period.  His payments were 
stopped, which resulted in an overpayment in the amount of 
$7,724.80.  He was advised of his right to request a waiver 
of this overpayment.

In September 2003, the veteran submitted a notice of 
disagreement in which he disputed the validity of the 
indebtedness in the amount of $7.724.80.  He asserted that, 
during the May 2003 investigation, he attended a meeting in 
which the VA employees conducting the investigation made 
threats against the veterans in attendance.  He also argued 
that his physical presence on campus at that was obvious 
because he had to be excused from class to attend the 
meeting.

In two affidavits dated in September 2003, the veteran 
asserted that an employee of the Manila RO named D.B. had 
insinuated during the February 2003 compliance survey that 
their problems with VA would resolve in exchange for 
"consideration."  He indicated that he declined this 
attempted extortion, and that D.B. later returned with more 
investigators in May 2003.

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
veteran's park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at 
Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA.  The agent indicated 
that it was his belief that the scheme at Laney College was 
exported from the school in the Philippines, as there were 
many similarities beyond just the mechanics of the scheme, 
similar terminology, and the fact that the RMTU scheme had 
reportedly been going on since the 1980's.  Furthermore, 
several RMTU professors noted that, when the naval center was 
still active, they had many more veterans enrolled.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

In an August 2004 decision, the Committee on Waivers and 
Compromises of the Muskogee RO denied the veteran's request 
for a waiver of recovery of an overpayment in the calculated 
amount of $7,724.80.  It was noted that a compliance survey 
had revealed that the veteran was paid benefits for the 
period from November 2002 to June 2003, but was not attending 
classes.  The Committee determined that the veteran had acted 
in bad faith in the creation of this debt, which precluded 
consideration of a waiver of recovery of his debt.

Neither the veteran nor his attorney subsequently expressed 
disagreement regarding the denial of a waiver.  Instead, the 
veteran's attorney continued to argue that the debt was not 
valid.  

In a December 2004 letter, a Special Agent in Charge of the 
Los Angeles OIG indicated that it had been asked to look into 
bribery charges made against D.B., an employee of the Manila 
RO, but had chosen not to pursue an investigation of the 
charges.  The Special Agent explained that the complainants 
were the same individuals who were the subject of the RMTU 
investigation, and that they had a strong motivation to 
discredit the VA investigators who uncovered their scheme.  
It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded 
that there was an "overwhelming" amount of the evidence 
indicating that those students had engaged in a fraudulent 
scheme.  For these reasons, the Special Agent concluded that 
their motivation, testimony, and thus, the entire allegation, 
lacked credibility.  

The Special Agent further explained that D.B. was the lead 
investigator of the educational benefits fraud scheme because 
he had initially discovered it during the compliance survey, 
but he was not in charge of the field investigators, and had 
no authority over the outcome of the investigation.  The 
evidence collected of the scheme was obtained by eleven 
different field investigators, and D.B. had no authority over 
any of them.  Moreover, the management of the Manila RO was 
involved in planning the investigation from the outset, and 
he would have not have been able to exercise considerable 
influence over the outcome.  The Special Agent noted that, in 
his experience, bribes were typically solicited by 
individuals that had authority to effect some type of 
outcome, which was a scenario that did not exist here.  For 
these reasons, the Special Agent determined that the 
allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved veterans.

During the pendency of this appeal, the veteran's attorney 
has submitted numerous letters raising various arguments in 
support of his appeal.  As discussed above, the attorney also 
testified on the veteran's behalf at a personal hearing in 
January 2007.  The attorney's arguments will be addressed in 
detail below.

III.  Analysis

The veteran is challenging the validity of the overpayment in 
the amount of $7,724.80.  He essentially contends that he did 
regularly classes at RMTU, and that he never intended or took 
action to defraud the government by receiving educational 
assistance benefits to which he was not entitled.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).

The veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2005).  
The term attendance means the presence of a veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b).  

In this case, investigations conducted by the Manila RO and 
the VA OIG in San Francisco revealed that 60 veteran's 
attending RMTU, including the veteran that is the subject of 
this decision, were part of a scheme whereby they received 
passing grades in return for providing monetary donations and 
other gifts to the school, even though they did not regularly 
attend classes.  As determined by the OIG, this scheme was 
intended to allow the veterans to continue to receive VA 
educational assistance benefits based on their enrollment at 
RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-veteran 
students, who also indicated that the veterans did not attend 
classes, but still received course credit in return for their 
donations.

Although the veteran has asserted that he did, in fact, 
attend courses at RMTU, the Board finds that these assertions 
lack credibility, in light of the testimony provided by the 
faculty members and non-veteran students at that school, and 
the findings of both the Manila RO and OIG.  It is clear from 
the findings of the Manila RO and the OIG that the practice 
of veteran students not having to attend classes was widely 
known and had been routine practice for many years at that 
university.  The investigation of the Manila RO also 
specifically identified this veteran as one of the 60 who 
participated in this scheme.

The Board has also considered the assertion by the veteran's 
attorney that one or more of the employees of the Manila RO 
insinuated to the veteran students and faculty of RMTU that 
they were open to bribes, and that it was only the failure to 
pay such bribes that resulted in the findings of the RO's 
investigation.  In support of this assertion, he has 
submitted statements from several of the veteran students who 
were the subject of the investigation at RMTU, including the 
veteran that is the subject of this appeal.  Certainly, such 
allegations are troubling to the Board.

However, the only evidence suggesting that RO employees 
undertook such conduct are apparently the assertions of the 
attorney's clients, including the veteran that is the subject 
of this appeal.  Their credibility must be weighed against 
the numerous depositions from faculty members and non-veteran 
students indicating that the veteran students did not attend 
classes, and the specific findings of fraud were made by both 
the Manila RO and the OIG in San Francisco.  It is difficult 
to imagine that a failure to accept bribery offers from 
Manila RO employees could have resulted in the fabrication of 
the substantial amount of evidence obtained by that RO of the 
scheme that apparently existed in RMTU.  Furthermore, the 
depositions and other documents created as a result of their 
investigation were independently reviewed by the OIG in San 
Francisco, as well as statements of the veteran students.  As 
noted, the OIG specifically found that fraud had occurred at 
RMTU.  It seems extremely unlikely that the employees of the 
Manila RO could have fabricated the testimony of the faculty 
members and students at RMTU who reported that the veteran's 
were allowed to pass classes without attending in exchange 
for gifts, and it also seems equally unlikely that the 
faculty members or students at RMTU would testify to such if 
the practice was not actually occurring.  There seems to be 
no motivation for either faculty or non-veteran students to 
lie about such a scheme if it did not, in fact, exist.

The Board's conclusions in this regard appear consistent with 
the findings of the Special Agent of Los Angeles OIG, as 
explained in his December 2004 letter.  That agent explained 
that it had chosen not to pursue an investigation into the 
bribery charges against D.B. because the complainants were 
the same individuals who were the subject of the RMTU 
investigation, and that they had a strong motivation to 
discredit the VA investigators who uncovered their scheme.  
It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded 
that there was an "overwhelming" amount of the evidence 
indicating that those students had engaged in a fraudulent 
scheme.  It was further noted that D.B. was not in charge of 
the field investigators, and had no authority over the 
outcome of the investigation.  The evidence collected of the 
scheme was obtained by eleven different field investigators, 
and D.B. had no authority over any of them.  Moreover, the 
management of the Manila RO was involved in planning the 
investigation from the outset, and he would have not have 
been able to exercise considerable influence over the 
outcome.  It was noted that bribers were typically solicited 
by individuals that had authority to effect some type of 
outcome, which was a scenario that did not exist here.  For 
these reasons, the Special Agent determined that the 
allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved veterans.

The Board notes that the veteran and his attorney have 
pointed to various documentation from RMTU in support of his 
appeal, including Enrollment Certifications and a transcript 
of passing grades.  However, it was implicit in the scheme 
discovered by the Manila RO, and later confirmed by the OIG, 
that the veteran students at RMTU received course credit in 
return for the donations and gifts that they provided the 
school.  Certainly, it is clear that RMTU routinely confirmed 
to the RO that these students were enrolled, attending 
classes, and receiving passing grades.  Documentation to that 
effect, such as transcripts or enrollment certifications, in 
no way contradicts the findings of the Manila RO or the OIG, 
and the Board finds it to be of no probative value.

In support of the veteran's claim, his attorney has cited to 
the provisions of 38 C.F.R. § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues 
that, because the school accepted the veteran's attendance as 
adequate, VA is obligated to do so regardless of the 
frequency of the veteran's actual attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
veteran students.  Under these circumstances, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. 
§ 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including this 
veteran, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  In the Board's 
opinion, the school's complicity does not in any way mitigate 
the actions of the veteran in participating in this scheme.

In summary, as discovered by the investigations of the Manila 
RO and the OIG highlighted above, the Board finds that the 
veteran was paid for pursuing a program of education at RMTU 
but that he did not actually attend classes.  38 C.F.R. 
§ 20.7042(b)(2).  An overpayment of $7,724.80.00, was 
properly created as a result of the payment for courses at 
that university.  The veteran is liable for the overpayment 
debt.  38 C.F.R. § 21.7144.


ORDER

An overpayment of VA educational assistance benefits in the 
amount of $7,724.80 was properly created.



____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


